Citation Nr: 1716220	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  07-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active service from April 1966 to April 1968.  He received the Combat Infantryman's Badge, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

The case was previously remanded by the Board in January 2011.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD), which is his only service connected disability, precludes him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an award of a TDIU due to service connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim for a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU Laws and Analysis

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is service-connected for PTSD, evaluated as 70 percent disabling from March 19, 2004.  Therefore, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).

The Board notes that the Veteran has not submitted a VA Form 21-8940.  VA's adjudication procedures manual provides that, in cases where a claimant has not submitted this form, the issue of TDIU, whether expressly or reasonably raised, is to be based on the available evidence of record and may be denied by the RO under M21-1 Part IV.ii.2.F.4.j.  see M21-1 Part IV.ii.2.F.2.b.

However, as discussed in detail below, the Board finds that the evidence of record, to include the Veteran's reported history during his VA examinations provides sufficient information in order to adjudicate the issue of TDIU on the merits.

The evidence includes a November 2005 VA examination where the Veteran stated that he was employed as a truck driver for many years.  He indicated that the driving began to bother him, particularly the noise such as back firing, so he retired in January of 2005.  The November 2005 VA examination also includes the examiner's opinion that the Veteran's ability to work was directly impacted by his service-connected PTSD, in that he became too stressed to continue driving a truck due to his PTSD. 

In a June 2007 VA examination, it was noted that there was no current occupation as the Veteran was retired since January 2005 and had not worked since the last examination.

During a February 2009 VA examination, the Veteran reported that he retired from his truck driving position because of his physical health, including his hearing.  The February 2009 VA examiner indicated that there was no finding of unemployability due to a mental health condition from the Veteran's treating psychiatrist.  

In a February 2011 VA examination report it was again noted that the Veteran retired as a truck driver in 2005, and had not worked in any capacity since that time.  The examiner further indicated that the Veteran's PTSD symptoms were not so severe that they precluded all forms of employment.  The Veteran's concentration appeared to be the most prevalent symptom demonstrated; however, the examiner noted that, if placed in a situation that was not excessively demanding or difficult, the Veteran could likely function.

The evidence also includes an April 2012 VA examination and medical opinion.  During the evaluation, the Veteran reported being a truck driver for 30 years, but had not worked since his retirement.  After performing a psychiatric evaluation, the examiner opined that the Veteran's PTSD symptoms, including anxiety, avoidance, and arousal were of such severity that he was not capab1e of obtaining or maintaining substantially gainful employment as a result of his service-connected PTSD disability.  

VA obtained a clarifying medical opinion in July 2012.  The examiner reviewed the prior February 2011 and April 2012 VA medical opinions.  The examiner then opined that the Veteran's PTSD symptoms were "severe" and that each of them negatively impacted the Veteran's functioning to the extent that he did not have the capability to secure and maintain substantially gainful employment due to his service connected PTSD.  It was noted that the February 2011 VA examiner reported that concentration was his primary symptom, but based upon the information the Veteran provided to the July 2012 examiner as well as his presentation in April 2012, all of his PTSD symptoms were severe and, as a group, resulted in his being incapable of obtaining and maintaining substantially gainful employment.  

The Board finds the July 2012 VA medical opinion to be highly probative as to the whether the Veteran's PTSD disability precludes him from securing and following a substantially gainful occupation.  The examiner reviewed the claims file, discussed the conflicting medical opinions of record, performed a psychiatric evaluation, and provided a rationale in support of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence of record shows that the Veteran was unable to secure and maintain substantially gainful employment due to his service-connected PTSD disability for the initial rating period beginning January 2005, the date the Veteran last worked.  


ORDER

A TDIU is granted effective January 2005.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


